— In an action for specific performance of an agreement for the sale of real property or, in the alternative, inter alia, for damages, plaintiffs appeal from (1) an order of the Supreme Court, Queens County, dated September 1, 1977, which denied their motion to reargue a decision of that court, dated April 20, 1977, and (2) an order of the same court, dated September 9, 1977, which was entered upon the April 20, 1977 decision, and which (a) denied their motion to set a date for a hearing on the question of damages and (b) dismissed the complaint as abandoned. Appeal from the order dated September 1, 1977 dismissed, without costs or disbursements. No appeal lies from the denial of a motion to reargue a decision. Order dated September 9, 1977 modified, on the law, by deleting therefrom the second decretal paragraph and substituting therefor a provision granting judgment in favor of plaintiffs in the sum of $2,500, without interest, costs or disbursements. As so modified, order affirmed, without costs or disbursements, and action remanded to Trial Term for entry of an appropriate judgment in accordance herewith. The inordinate delay in proceeding to a hearing on the question of plaintiffs’ alleged damages, which delay was due directly to their attorney’s egregious neglect, cannot be condoned. At the same time, for defendants to retain the $2,500 deposit would constitute unjust enrichment. Martuscello, J. P., Shapiro, Cohalan and Margett, JJ., concur.